Michael Sapien v. The State of Texas



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-04-104-CR





MICHAEL SAPIEN	APPELLANT



V.



THE STATE OF TEXAS	STATE



------------



FROM THE 371
ST
 DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

A jury convicted Appellant Michael Sapien of felony driving while intoxicated and assessed his punishment at thirty-two years’ confinement in the Institutional Division of the Texas Department of Criminal Justice.  The trial court sentenced him accordingly.  Appellant brings a single point on appeal, arguing that the trial court erroneously granted the State’s motion to strike a member of the venire for cause.

The law is well settled that a defendant must object when the challenge is granted, or he waives any error in the granting of the challenge.
(footnote: 2)  The record reflects no objection to the trial court’s granting of the State’s challenge of the venire member.  Therefore, Appellant has failed to preserve his complaint for appellate review.
(footnote: 3)  We overrule his sole point on appeal and affirm the trial court’s judgment.





LEE ANN DAUPHINOT

JUSTICE

PANEL A:	CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

DO NOT PUBLISH

Tex. R. App. P.
 47.2(b)



DELIVERED:  May 12, 2005

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.


2:Simpson v. State
, 119 S.W.3d 262, 267 (Tex. Crim. App. 2003), 
cert. denied
, 124 S. Ct. 2837 (2004).


3:See
 
Tex. R. App. P.
 33.1(a); 
Mendez v. State
, 138 S.W.3d 334, 341 (Tex. Crim. App. 2004);
 Mosley v. State
, 983 S.W.2d 249, 265 (Tex. Crim. App. 1998) (op. on reh’g), 
cert. denied
,
 
526 U.S. 1070 (1999).